Title: From George Washington to George Rogers Clark, 8 June 1781
From: Washington, George
To: Clark, George Rogers


                        
                            Sir
                            Head Quarters New Windsor 8th June 1781
                        
                        I this day received your favors of the 20th and 21st of May by Capt. Randolph and am sorry to find that your
                            intended expedition against Detroit stands upon so precarious a footing. When Govr Jefferson first proposed the plan to me
                            he only asked for the Artillery and Stores and an Artillery Officer, but as I wished to give every support in my power to
                            the undertaking which I deemed of great public import, I ordered Colo. Brodhead to detach Capt. Craig with his whole
                            Company of Artillery and as many Men from the 8th Penna and 9th Virginia Regts as he could safely spare. That command I
                            did not imagine could amount to more than a Captains or Majors at most. Your present request of augmenting the number of
                            Continental troops to the whole of the 9th Regt and Heaths independant Company is what I cannot think myself at liberty to
                            comply with, as it would be leaving the post of Pittsburg in too defenceless a state to resist any attempt of an open
                            enemy, to say nothing of the disaffected in the Vicinity, who, from intelligence which comes from the same quarter as that
                            which I communicated to you, are numerous and ready to join the enemy whenever an opportunity offers.
                        You have not advised me of the number of Militia on which you can depend if the expedition goes forward,
                            neither can Capt. Randolph give me any certain information on the subject. This were there no other reason, would make me
                            very unwilling to give an order for the number of Continental troops now requested, as I could not answer it to myself nor
                            to my Country should the expedition fail and it should hereafter be found that it was owing to its having being undertaken
                            with fewer Men than such an object required. I feel not only for the public disappointment, but for your own, as I doubt
                            not but you had the Affair much at heart, and that you would have executed it with your usual ability and address had you
                            been able to have found the means. I am Sir Yr most obt and humble Servt.

                    